Citation Nr: 1624156	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  These matters were previously before the Board in November 2014 when they were remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's varicose veins of the left lower extremity approximate persistent edema, incompletely relieved by elevation of the extremity or compression hosiery, with or without beginning stasis pigmentation or eczema.  





CONCLUSION OF LAW

Throughout the appeal period, the criteria for a 20 percent rating for varicose veins of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.104, Diagnostic Code 7120 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, a March 1980 Board decision granted service connection for varicose veins of the left leg.  An April 1980 rating decision implemented the Board's decision, and awarded a 0 percent rating, effective February 11, 1978.  An April 1981 rating decision granted an increased (10 percent) rating for varicose veins of the left lower extremity, effective November 3, 1980.  The 10 percent rating for varicose veins of the left lower extremity has been in effect well in excess of 20 years, and is "protected" (i.e., it may not be reduced).  See 38 C.F.R. § 3.951(b).  the instant claim for an increased rating was submitted in January 2013.  The Veteran contends that he is entitled to a rating in excess of 10 percent for his varicose veins of the left lower extremity.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Varicose veins are rated under 38 C.F.R. § 4.104, Diagnostic Code 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  

On August 2013 VA examination, the examiner noted that the Veteran's symptoms included aching and fatigue in the leg after prolonged standing or walking.  It was also indicated that the Veteran's symptoms were relieved by elevation and compression hosiery.  His symptoms also included persistent stasis pigmentation or eczema, intermittent edema, and constant pain at rest.  

On April 2014 VA examination, the examiner noted that the Veteran's symptoms included aching and fatigue in the leg after prolonged standing or walking.  His symptoms were related to be relieved by elevation and compression hosiery.  The examiner noted the Veteran's subjective complaint that he experienced no relief from compression hosiery and/or elevation of the left lower extremity.  

At the September 2014 video conference hearing, the Veteran testified that he experiences pain and discomfort when sleeping and when sitting for prolonged periods of time.  He also testified that compression hosiery does not relieve his symptoms, including swelling, and that he also experiences discoloration of the left lower extremity.  

On January 26, 2015, the Veteran underwent excision of very large varicose veins of the left leg.  

On December 2015 VA examination, the Veteran denied any change in his pain level since the January 2015 surgery.  He reported he has fatigue in his legs if he stands for more than ten minutes or walks for more than five minutes.  He also indicated that he has left leg cramps at night and they wake him up almost every two hours.  The symptoms were noted to include being relieved by elevation of the extremity and compression hosiery, and aching and fatigue in the left leg after prolonged standing and walking.  The examiner opined that the left lower extremity pain that occurs at night while he is resting (and contributes to his impaired sleep) was at least as likely as not due to his back condition, and not due to his varicose veins.   

After a review of the evidence of record, the Board finds that throughout the appeal period, the Veteran's varicose veins of the left lower extremity approximate the criteria for a 20 percent rating.  The evidence shows at least intermittent edema, and based on the Veteran's statements, such is not completely relieved by elevation of the extremity or compression hosiery.  See, e.g., February 2016 Veteran correspondence.  In addition, the evidence indicates the Veteran suffers from stasis pigmentation or eczema of the left lower extremity.  See August 2013 VA examination report; see also December 6, 2013 VA treatment record (finding on physical examination venous stasis changes above the ankle); June 9, 2014 VA treatment record (finding on physical examination some venous skin changes at the ankle).  However, such was not found on April 2014 or December 2015 VA examination.  

To the extent the Veteran seeks a rating in excess of 20 percent for his varicose veins of the left lower extremity, the Board finds that the preponderance of the evidence does not support a rating in excess of 20 percent.  In this regard, an increased rating of 40 percent requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  Notably, the Veteran does not contend, and there is no evidence of, ulceration, nor is there evidence of subcutaneous induration, as required for an increased 60 percent rating.  The evidence also does not support that the Veteran's varicose veins of the left lower extremity are manifested by persistent edema and stasis pigmentation or eczema.  As noted above, stasis pigmentation or eczema was not found on either April 2014 or December 2015 VA examination.  In addition, while the Veteran is competent to report experiencing edema of the left lower extremity, VA treatment records during the appeal period do not objectively support a finding that such is consistent with being persistent.  See, e.g., September 26, 2012 VA treatment record (finding on physical examination no edema of the extremities); August 6, 2013 VA treatment record (finding on physical examination no edema of the extremities); March 25, 2014 VA treatment record (finding on physical examination no edema of the extremities); December 8, 2014 VA treatment record (noting no edema of the extremities); May 18, 2015 VA treatment record (noting the extremities were normal with no edema); January 23, 2015 VA treatment record (finding on physical examination the extremities were normal, with no edema).  

The Board acknowledges the Veteran's complaint of constant pain in the left lower extremity.  However, such symptomatology only warrants a rating in excess of 20 percent where there is massive board-like edema.  No such symptomatology is demonstrated by the VA examinations on appeal, or the other medical treatment records.  

In view of the foregoing, the Board finds no distinct period of time during the appeal period when symptoms of the Veteran's varicose veins of the left lower extremity were of (or approximated) such nature and gravity as to warrant a rating in excess of 20 percent.  


ORDER

Throughout the appeal period, a 20 percent rating for varicose veins of the left lower extremity is granted, subject to the regulations governing the payment of VA monetary benefits.  


REMAND

As noted above, this matter was previously remanded by the Board in November 2014, to include whether the RO should consider referring the matter to the Director of the Compensation Service for extraschedular consideration as the Veteran does not meet the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  

On August 2013 VA artery and vein conditions examination, it was noted that the Veteran's left lower extremity varicosities are painful with prolonged standing and/or ambulation and that affects his work ability.  On December 2015 VA artery and vein conditions examination, it was opined that the Veteran's varicose veins cause fatigue and pain when he's on his feet, either standing or walking more than ten minutes.  This impacts his ability to be employed in situations that require prolonged standing or walking.  

The evidence shows that the Veteran's occupational history includes working in construction, with the United States Postal Service, and as a bartender.  See April 18, 1983 VA treatment record (noting his longest job after service was in construction, but he also worked in the post office but he had conflicts with peers); see also April 3, 2009 VA treatment record (noting he worked until February 2008 as a bartender).  His educational background includes a GED and at least some college education.  See April 18, 1983 VA treatment record (noting he completed his GED during service); see also June 1980, August 1983, and March 1986 RO letters (indicating he was awarded educational assistance for college courses).  

The Board cannot grant an award of TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO must first submit the claim to the Director of the Compensation Service.  Inasmuch as the RO did not refer this claim to the Director of the Compensation Service for extraschedular consideration, and the evidence clearly indicates that such should have been accomplished, this matter must be remanded so that this may be performed.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In addition, the Board notes that a total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment shall not be considered substantially gainful employment.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

It is unclear whether the Veteran's employment prior to ceasing employment in approximately February 2008 as a bartender was "substantially gainful" within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342, 356 (2000) (holding employment that generates annual income below the poverty threshold for one person, irrespective of the nature of hours or days the veteran actually works, is not substantially gainful employment).  Accordingly, the Board finds that efforts should be taken to determine whether his income prior to the present was "substantially gainful."  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to determine the Veteran's annual income prior to the present, and determine if such income was below the poverty threshold for this period, to include acquiring Social Security Administration earning statements.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns, or other financial information, if he so desires.  These efforts should be associated with the claims folder, to include the relevant poverty levels for this period.  

2. Refer the issue of entitlement to TDIU to the Director of the Compensation Service for extraschedular consideration.  

3. Then readjudicate the Veteran's claim of entitlement to a TDIU rating.  If the benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


